DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7, 9-10, 12, 16-18, and 20-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen (prev. presented US 7128806) in view of US Patent Application Publication 2012/0252220 of Harada et al., hereinafter Harada, Krishnan (prev. presented US 2014/0261187),  Ramirez (prev. presented US 2005/0136653), Deaton (prev. presented US 5960555), and KR 2007-0111710 of Shim, hereinafter Shim (citing machine translation provided herewith).
Regarding claim 1, 4, and 9, Nguyen teaches an etching chamber configured to perform an etching process (162 Fig 1); a holder (100 Fig 2)configured to hold an object undergoing etching (substrate 222 and Fig1- Fig 2), the object being an individual lithography mask or substrate (col 1, ln 5-10 and col 1, ln 40 to col 2, ln15) wherein the holder is configured to sideload the object (Fig 9-12). Nguyen teaches the holder is sized and shaped to hold a substrate that substrate includes a wafer (abstract, col 1, ln 60-65) or lithography mask (col 1, ln 5-10) as the object. Nguyen teaches the process is a dry etching process (col 3, ln 63 to col 4, ln 5). Nguyen teaches the holder may move (col 4, ln 20-30), but is silent as to the movement and is silent as to a controller and does not teach the elastic buffer. In the same field of endeavor of gas processing apparatuses for device formation (abstract) including etching [0130], Harada teaches a holder is rotated about a central axis of the object to improve the processing uniformity [0048]. It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify Nguyen to include the holder is rotated multiple revolutions in a single direction because Harada teaches this improves the plasma processing uniformity. Regarding the controller configured to send the instructions, Harada teaches a controller (221 Fig 1) to control the apparatus and processing [0060] including the plasma power generator and holder [0060] to sequentially load the substrate [0081], start rotation while the substrate is held [0088], power on the plasma generator and generate plasma [0090] and start the process [0090] (note this discusses a nitriding process but [0120] teaches etching process as an alternative) while the object is rotated (note [0048] teaches rotation during the plasma processing). The rotation helps redistribute the plasma [0048] (note taught as improving uniformity). It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to include a controller to control the operation steps, including the rotation of the substrate support, because automating the process reduces operation cost of the apparatus by allowing one person to oversee multiple apparatuses simultaneously and increases uniformity of process results by removing differences in timing due to human error or reaction time. Regarding the elastic buffer, addressing the same problem of rotating a wafer in a carrier (abstract), Krishnan teaches a buffer (100 Fig 3 [0051] or 100c Fig 6A-B or 100d Fig 9-10) located at a sidewall of the holder and the object. It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify Nguyen to include the buffer of Krishnan because Krishnan teaches this helps thermally isolate the wafer [0051] and retain the wafer [0057]. Krishnan teaches the material includes silicon [0052]. Addressing the same problem of retaining a substrate in a holder for processing (abstract), Ramirez teaches the wafer edge may be retained by a resilient silicon sponge [0005] (and claim 5). It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify Nguyen and Nguyen in view of Krishnan to include a silicon sponge as the wafer edge retaining structure because Ramirez teaches this material is sufficient for securing the edge of a substrate in a holder and Krishnan has taught using a silicon material buffer in the rotating holder. The combination fails to teach a rotation rate. In the same field of endeavor of substrate processing apparatuses (abstract), Deaton teaches rotation at 30 RPM (col 3, ln 28-33) and at 20 RPM and 30-40 RPM (col 9, ln 30-36) and higher rotations such as 75-120 and 85-95 RPM (col 12, ln 20-25). It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to use this range of rotations because Deaton demonstrates successful results for substrate processing with uniformity and backside protection at this rotation rate. The combination as applied fails to teach alternating the direction of the rotation. In the same field of plasma processing apparatuses (abstract), Shim teaches that the article to be processed has the direction of rotation alternated to compensate for nonuniformity (translation p4, first paragraph, see reference to reversing the direction of rotation alternately). It would have been obvious to a person having ordinary skill in the art at the time the invention was file to modify Nguyen and the combination to include alternating the direction of rotation because Shim teaches this is an alternative to singular direction rotation improves uniformity of the processing.
Regarding claim 2, Harada teaches inletting the processing gas [0089] before the plasma power generator is powered on [0090]. In the combination as applied the processing gas is the etching gas.
Regarding claim 3, Nguyen teaches a pedestal attached to the backside of the holder (104 Fig 2). Harada further teaches a pedestal (268 Fig 8) attached to the backside of and rotating with the holder. Shim also demonstrates the pedestal rotates with the holder (Fig 3 and 6-7).
Regarding claim 5, Nguyen teaches the holder is configured to horizontally load the object via a horizontally facing slot (206 or notched space above 204, 205 Fig 2 and 5-13).
Regarding claim 6, Nguyen teaches the holder includes a clamp to move up and down to contact the object and restrict movement (disclosed as on ring 120 but not shown (col 6, ln 56-61), note that ring 120 moves vertically to make contact with the object and restrict movement of it, see Fig 9-13).
Regarding claim 7, Nguyen teaches the process is a dry etching process (col 3, ln 63 to col 4, ln 5). 
Regarding claims 10, Nguyen teaches a fixed position exhaust port (port at end of 184 Fig 1).
Regarding claim 12, Nguyen teaches the holder with the lateral recess (Fig 2) restricts horizontal movement (Fig 8) and includes a clamp to move up and down to contact the object and restrict movement (disclosed as on ring 120 but not shown (col 6, ln 56-61), note that ring 120 moves vertically to make contact with the object and restrict movement of it, see Fig 9-13).
Regarding claim 18, Nguyen teaches a dry etching chamber configured to perform a dry etching process (162 Fig 1); a holder configured to hold an object undergoing etching (100 Fig 2), wherein the holder is configured to sideload the object (Fig 9-12). Nguyen teaches the holder is configured to horizontally load the object via a horizontally facing slot (206 or notched space above 204, 205 Fig 2 and 5-13) that restricts movement. Nguyen teaches the holder is sized and shaped to hold a substrate that substrate includes a wafer (abstract, col 1, ln 60-65) or lithography mask (col 1, ln 5-10) as the object. Nguyen teaches the holder includes a clamp to move up and down to contact the object and restrict movement (disclosed as on ring 120 but not shown (col 6, ln 56-61), note that ring 120 moves vertically to make contact with the object and restrict movement of it, see Fig 9-13). Nguyen teaches the holder may move (col 4, ln 20-30), but is silent as to the movement and is silent as to a controller. In the same field of endeavor of gas processing apparatuses for device formation (abstract) including etching [0130], Harada teaches a holder is rotated about a central axis of the object to improve the processing uniformity [0048]. It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify Nguyen to include the holder is rotated multiple revolutions in a single direction because Harada teaches this improves the plasma processing uniformity. Regarding the controller configured to send the instructions, Harada teaches a controller (221 Fig 1) to control the apparatus and processing [0060] including the plasma power generator and holder [0060] to sequentially load the substrate [0081], start rotation while the substrate is held [0088], power on the plasma generator and generate plasma [0090] and start the process [0090] (note this discusses a nitriding process but [0120] teaches etching process as an alternative) while the object is rotated (note [0048] teaches rotation during the plasma processing). The rotation helps redistribute the plasma [0048] (note taught as improving uniformity). It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to include a controller to control the operation steps, including the rotation of the substrate support, because automating the process reduces operation cost of the apparatus by allowing one person to oversee multiple apparatuses simultaneously and increases uniformity of process results by removing differences in timing due to human error or reaction time. Regarding the elastic buffer, addressing the same problem of rotating a wafer in a carrier (abstract), Krishnan teaches a buffer (100 Fig 3 [0051] or 100c Fig 6A-B or 100d Fig 9-10) located at a sidewall of the holder and the object. It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify Nguyen to include the buffer of Krishnan because Krishnan teaches this helps thermally isolate the wafer [0051] and retain the wafer [0057]. Krishnan teaches the material includes silicon [0052]. Addressing the same problem of retaining a substrate in a holder for processing (abstract), Ramirez teaches the wafer edge may be retained by a resilient silicon sponge [0005] (and claim 5). It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify Nguyen and Nguyen in view of Krishnan to include a silicon sponge as the wafer edge retaining structure because Ramirez teaches this material is sufficient for securing the edge of a substrate in a holder and Krishnan has taught using a silicon material buffer in the rotating holder. The combination, and in particular Nguyen includes that the object held in the holder is restricted from movement, which includes movement during rotation during the dry etching process as taught by the combination. The combination fails to teach a rotation rate. In the same field of endeavor of substrate processing apparatuses (abstract), Deaton teaches rotation at 30 RPM (col 3, ln 28-33) and at 20 RPM and 30-40 RPM (col 9, ln 30-36) and higher rotations such as 75-120 and 85-95 RPM (col 12, ln 20-25). It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to use this range of rotations because Deaton demonstrates successful results for substrate processing with uniformity and backside protection at this rotation rate. The combination as applied fails to teach alternating the direction of the rotation. In the same field of plasma processing apparatuses (abstract), Shim teaches that the article to be processed has the direction of rotation alternated to compensate for nonuniformity (translation p4, first paragraph, see reference to reversing the direction of rotation alternately). It would have been obvious to a person having ordinary skill in the art at the time the invention was file to modify Nguyen and the combination to include alternating the direction of rotation because Shim teaches this is an alternative to singular direction rotation improves uniformity of the processing.
Regarding claim 20, Harada teaches inletting the processing gas [0089] before the plasma power generator is powered on [0090]. In the combination as applied the processing gas is the etching gas.
Regarding claim 21, the combination remains as applied to claim 6 above. The holder includes a top portion, a bottom portion and a side portion (see holder 120 Fig 9-13) and Nguyen has taught a clamp ((col 6, ln 56-61), note that ring 120 moves vertically to make contact with the object and restrict movement of it, see Fig 9-13). Regarding the position of the clamp, the specific position of the clamp is not disclosed. It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to position the clamp on the top portion to prevent undesired upward movement of the substrate. Further the position represents a mere rearrangement of parts. 
Regarding claim 22 and 23, the combination remains as applied to claim 1 and 9 above. Harada teaches a holder is rotated about a central axis of the object to improve the processing uniformity [0048] this includes uniformity of the plasma distribution because the rotation affects the turbulence of the flow of the plasma and the mixing of the plasma which improves the uniformity of the distribution (e.g. in a manner similar to how stirring improves the uniformity of a mixture) and processing uniformity is a function of plasma distribution uniformity. 
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen in view of Harada, Krishnan, Ramirez, Deaton, and Shim as applied to claim 9 above and further in view of US 5531834 of Ishizuka et al., hereinafter Ishizuka
Regarding claim 11, the combination remains as applied 9 above. Nguyen teaches the plasma power generator is located over the holder apparatus (Fig 1) and teaches it includes a plurality of coils (176 Fig 1). Nguyen fails to teach the claimed relationship. Initially it is noted that this appears to be a functional equivalent for the same purpose of forming an inductively coupled plasma and that the coils of 176 function as both a coil and an antenna to form the magnetic field and electrical current. Further, Ishizuka teaches that for plasma formation, as an alternative to an RF power supplied to a coil (Fig 34 and col 16, ln 50-65), a voltage may be applied to coil (58 Fig 34 and col 16, ln 50-65) to form a magnetic field that interacts with antenna 13 (Fig 34 and col 16, ln 50-65) to improve the uniformity of the plasma (Fig 34 and col 16, ln 50-65). It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify the plasma source of Nguyen to include the plasma source including the coil and antenna of Ishizuka because Ishizuka teaches this improves uniformity.
Claims 13-14 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen in view of Harada, Krishnan, Ramirez, Deaton, and Shim as applied to claim 12 or 18 above and further in view of Goto (prev. presented US 5,895,549).
Regarding claim 13-14, the combination remains as applied to claim 12 above. Nguyen does not explicitly teach the clamp is lowered until the laterally-protruding clamp comes into physical contact with an upper surface of a portion of the object. In the same field of endeavor of an apparatus for plasma processing a spinning substrate (abstract), Goto teaches accommodating the object in the lateral facing recess under a laterally-protruding clamp that are lowered until the laterally-protruding clamp comes into physical contact with an upper surface of a portion of the object (see, for example figures 6, 7 and 8). It would have been obvious to a person of ordinary skill in the art at the time the application was filed to modify Nguyen to include the clamping mechanism of Goto into the holder of Nguyen because Nguyen teaches a clamp but does not disclose the structure and Goto demonstrates a wafer clamp for a holder.
Regarding claim 19, the combination remains as applied to claim 18 above. Nguyen does not explicitly teach the clamp is lowered until the laterally-protruding clamp comes into physical contact with an upper surface of a portion of the object. In the same field of endeavor of an apparatus for plasma processing a spinning substrate (abstract), Goto teaches accommodating the object in the lateral facing recess under a laterally-protruding clamp that are lowered until the laterally-protruding clamp comes into physical contact with an upper surface of a portion of the object (see, for example figures 6, 7 and 8). It would have been obvious to a person of ordinary skill in the art at the time the application was filed to modify Nguyen to include the clamping mechanism of Goto into the holder of Nguyen because Nguyen teaches a clamp but does not disclose the structure and Goto demonstrates a wafer clamp for a holder.
Claims 13, 15, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen in view of Harada, Krishnan, Ramirez, Deaton, and Shim as applied to claim 12 or 18 and further in view of Volf (prev. presented US 2012/0040097).
Regarding claim 13, the combination remains as applied to claim 12 above. Nguyen teaches a clamp but does not explicitly teach the holder includes a clamp that is laterally-protruding clamp that comes into physical contact with an upper surface of a portion of the object. In the same field of endeavor of an apparatus for plasma processing a spinning substrate (abstract), Volf teaches accommodating the object in the lateral facing recess under a laterally-protruding clamp that comes into physical contact with an upper surface of a portion of the object (50 Fig 3 and [0032-34]). It would have been obvious to a person of ordinary skill in the art at the time the application was filed to modify Nguyen to include the clamping mechanism of Volf into the holder of Nguyen because Nguyen teaches a clamp but does not disclose the structure and Volf demonstrates a wafer clamp for a holder
Regarding claim 15, the combination remains as applied to claim 13 above. Volf does not teach a size of the engaging surface but teaches that it is to be minimized and engage “only a few square millimeters of the wafer surfaces”. Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was modified to optimize the size of the surface to provide sufficient clamping while minimizing the contact area (results demonstrated by Volf), including a size range overlapping the range of 1-3mm because Volf teaches the area should be “only a few square millimeters” which requires lateral dimensions less than 10 mm. 
Regarding claim 19, the combination remains as applied to claim 18 above. Nguyen teaches a clamp but does not explicitly teach the holder includes a clamp that is laterally-protruding clamp that comes into physical contact with an upper surface of a portion of the object. In the same field of endeavor of an apparatus for plasma processing a spinning substrate (abstract), Volf teaches accommodating the object in the lateral facing recess under a laterally-protruding clamp that comes into physical contact with an upper surface of a portion of the object (50 Fig 3 and [0032-34]). It would have been obvious to a person of ordinary skill in the art at the time the application was filed to modify Nguyen to include the clamping mechanism of Volf into the holder of Nguyen because Nguyen teaches a clamp but does not disclose the structure and Volf demonstrates a wafer clamp for a holder
Response to Arguments
Applicant’s arguments filed 08/19/2022, hereinafter reply, with respect to claim(s) 1-7 and 9-21 have been considered but are moot in view of the new grounds of rejection including Shim which teaches the amended limitations regarding the alternating rotation of the substrate around the axis of the substrate.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET D KLUNK whose telephone number is (571)270-5513.  The examiner can normally be reached on Mon - Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARGARET KLUNK/Examiner, Art Unit 1716                        

/KARLA A MOORE/Primary Examiner, Art Unit 1716